Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, non-transitory computer readable medium, and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of leasing equipment or facilities by entering into a contract.  
Using claim 1 as a representative example that is applicable to claims 11, 20, the abstract idea is defined by the elements of:
receiving a request from a lessor or lessee to initiate a lease agreement transaction between a lessor and a lessee for a select equipment or facility; 
verifying an identity of the lessor and the lessee via a identity of the lessor and the lessee stored in a shared ledger to determine if the lessor and lessee are authorized users; 
verifying an identity of the equipment or facility via a identity of the equipment or facility stored in the shared ledger; and 
if the identities of the lessor and lessee and the equipment or facility are verified, executing a contract for the lease agreement between the lessor and the lessee, the contract including rules for enforcing the lease agreement

The above limitations are reciting a certain method of organizing human activities that is reciting the act of leasing equipment or facilities.  The act of leasing items and entering into a contact for the lease is claiming a legal obligation that is also a 
For claim 1, the additional elements of the claims are considered to be the recitation to the processor, blockchain network, lessor device, lessee device, and the use of a smart contract.  Claim 11 recites a memory and a processor that can execute the steps that define the abstract idea.  Claim 20 recites a non-transitory computer readable medium that stores instructions to perform the steps that define the abstract idea.  These limitation are all directed to computer implementation of the abstract idea and are not sufficient to provide for integration into a practical application at the 2nd prong.
The additional elements amount to a link to a particular technological environment which is the implementation by computers and by using a blockchain network with smart contracts.  The claimed processor and lessor/lessee devices are broadly claimed and the specification makes it clear that they can be general purpose computers.  The claimed processor is being used to receive data, verify data by comparing it to stored data, and is executing a contract upon verification of the identities.  The use of the processor is simply as a tool to execute the steps that define the abstract idea, see MPEP 2106.05(f).  The smart contract is just claiming a contract that has been defined by the applicant in paragraph 053 as being “a computer protocol smart” is interpreted in a similar manner to that of the processor and has been found to be nothing more than a link to computer implementation (link to smart contracts for the contract as opposed to non-digital contract enforcement).  The claimed blockchain network is broadly recited and the specification does not disclose that there is anything inventive about the blockchain network.  The specification teaches that the blockchain network can be Hyperledger, which is an open source blockchain platform that was known to exist in 2016 and is not something that has been invented by the applicant.  The applicant just happens to be using a blockchain network to execute the steps that define the abstract idea.  The use of the blockchain network in the claims is recited a at a high level of generality, does not represent an improvement to blockchain technology or to the functioning of a computer or to any of the technology of the claims, and amounts to linking the execution of the abstract idea to blockchain technology.  This does not render the claims eligible, see MPEP 2106.05(f) and (h).  The totality of the processor, use of blockchain and smart contracts amounts to generally linking the execution of the abstract idea to computers and blockchain technology where the technology is being used as a tool to execute the abstract idea, and the blockchain network is being used for what it was designed to do (MPEP 2106.05(f)(2)).  
The above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 4, 12, 14, the claimed receiving of the endorsement s and generating the identity of the lessor and lessee to be stored in the ledger are further recitations to the same abstract idea of claim 1.  The claimed processor and use of the blockchain network has been treated in the same manner that has already been addressed for claim 1, to which applicant is referred.
	For claims 3, 13, the applicant is reciting the receipt of documents, extracting information from the documents, verifying the information, and generating an identity in the ledger if the information is verified.  These steps are further defining the same abstract idea of claim 1.  The claimed processor and use of the blockchain network has been treated in the same manner that has already been addressed for claim 1, to which applicant is referred.
	For claims 5, 15, generating the searchable database is creating a collection of data.  This is part of the abstract idea of the claims.  The processor has been treated in the same manner as set forth for claim 1.

	For claims 9, 19, the type of information claimed is part of the abstract idea and represents information per se.  This does not introduce an additional element for consideration at the 2nd prong or step 2B.
	For claim 10, the recitation to the aircraft is reciting the items that is being leased and that is not even part of the claim scope.  There is no aircraft in the method.  The aircraft is not part of the claimed system and is surely not part of the instructions that are stored on the non-transitory computer readable medium. This claim is directed to the intended use of the leasing method and is part of the abstract idea of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 9-12, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over “What is Mix.Rent?” (Alan Daniel, herein referred to as Daniel) in view of Andrade (20180262493).
For claims 1, 9, 10, 11, 19, 20, Daniel teaches a vehicle renting system that uses blockchain, see pages 1-2.  Disclosed is that the system rents vehicles such as cars and motorcycles as well as higher end items such as yachts and airplanes, see page 2.  Disclosed is that blockchain is used with a smart contract system to allow for parties to enter into a rental contract and so that users are verified to participate in the system, see page 4.  This requires a rental request from a user as lessor as claimed.  Daniel teaches the overall concept of using blockchain to conduct rental transactions for vehicles including aircraft, and teaches that users are verified so that the participants have assurance of security.  
Not disclosed is that claimed verifying of an identity of the lessor and lessee via information stored in the blockchain.  Also not disclosed is verification of the equipment or facility to be leased by using information stored in the blockchain such that upon verification the parties can enter into the lease agreement via the smart contract.
Andrade teaches a system and method of using blockchain to verify the identities of parties to a transaction, and disclosure is made to being able to verify information about goods or products that are stored in the blockchain.  In paragraph 092 Andrade teaches that the system and method can be used in a leasing situation where parties are entering into a lease agreement.  Paragraph 095 discloses the verification of information about a car owned by an individual.  In paragraph 041 it is disclosed that the system uses blockchain and smart contracts.  Disclosed is that the system is able to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the aircraft leasing system of Daniel (the MixRent system) with the ability to have the verification of the users be performed by using the blockchain as taught by Andrade.  Daniel teaches that the MixRent system verifies users to be able to participate in the system.  For one of ordinary skill in the art to simply use an identity verification system as taught by Andrade that is using blockchain, yields predictable results in that it allows for the advantages that blockchain provides to be obtained for the leasing system of MixRent.  
For claims 2, 12, the claimed receiving of the endorsements and using the endorsements to determine the identity of a user, is considered to be satisfied by Andrade.  The claimed endorsements is reciting how blockchain works and is claiming having a distributed ledger system that operates by having consensus about the stored data.  Consensus for a distributed ledger system is not new and is stated as not being new in paragraph 044 of Andrade.  This satisfies what is claimed and is something that flows from using blockchain to verifying identities.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Design of the Blockchain Smart Contract:  A Use Case for Real Estate” discloses that the concept of using blockchain for rentals was known in the summer of 2018.
Lim et al. (20200005388) discloses a rental process that uses blockchain.
Wright, Sr. (20180089256) discloses the use of blockchain for processing transactions and teaches the use of smart contracts.  Disclosed is that the use of blockchain is done to track and record data about assets such as vehicles.  
Castinado et al. (20170243213) teaches the use of blockchain and verifying the identity of individuals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS W RUHL/Primary Examiner, Art Unit 3687